Exhibit 99(a)(1)(B) LETTER OF TRANSMITTAL PURSUANT TO THE OFFER TO PURCHASE DATED FEBRUARY 10, 2015 THE OFFER WILL EXPIRE AT 5:00 P.M., EASTERN TIME, ON MARCH 24, 2015, UNLESS THE OFFER IS EXTENDED Any questions concerning the offer or this Letter of Transmittal can be directed to the following address: For delivery by regular mail: For delivery by registered, certified or express mail, by overnight courier or by personal delivery: CĪON Investment Corporation c/o DST Systems, Inc. P.O. Box 219476 Kansas City, MO 64121-9476 CĪON Investment Corporation c/o DST Systems, Inc. 430 West 7th Street Kansas City, MO 64105 Delivery of this Letter of Transmittal and all other documents to an address other than as set forth above will not constitute a valid delivery to CĪON Investment Corporation (the “Company”). The offer to purchase and this entire Letter of Transmittal, including the accompanying instructions, should be read carefully before this Letter of Transmittal is completed. IF YOU WANT TO RETAIN ALL OF YOUR SHARES, YOU DO NOT NEED TO TAKE ANY ACTION. LETTER OF TRANSMITTAL (continued) Ladies and Gentlemen: This Letter of Transmittal is provided in connection with the Company’s offer datedFebruary 10, 2015 to purchase up to 1,261,150.89shares of its issued and outstanding common stock, par value $0.001 per share (the “Shares”) (which number represents 3.75% of the weighted average number of Shares outstanding for the calendar year ended December 31, 2014) (the “Offer to Purchase”). The person(s) signing this Letter of Transmittal (the “Signatory”) hereby tender(s) to the Company, a Maryland corporation that is an externally managed, non-diversified, closed-end management investment company that has elected to be regulated as a business development company under the Investment Company Act of 1940, as amended (the "1940 Act"),the number of Shares specified below in Section B “Number of Shares Being Tendered” for purchase by the Company at a price equal to 90% of the offering price per Share determined as ofApril 1, 2015 (the “Purchase Price”), in cash, under the terms and subject to the conditions set forth in the Offer to Purchase, receipt of which is hereby acknowledged, and in this Letter of Transmittal (which Offer to Purchase and Letter of Transmittal, together with any amendments or supplements thereto, collectively constitute the “Offer”). As an example of the calculation of the Purchase Price, the offering price onFebruary 4, 2015, the date of the Company’s most recent closing, was $10.45 per Share; 90% of this amount would equal a Purchase Price of $9.41 per Share. The Purchase Price for Shares in this Offer may be higher or lower than this amount. The Offer will expire at 5:00 P.M., Eastern Time, onMarch 24, 2015 (the “Expiration Date”), unless extended. Subject to, and effective upon, acceptance for payment of, or payment for, Shares tendered herewith in accordance with the terms and subject to the conditions of the Offer, the Signatory hereby sells, assigns and transfers to, or upon the order of, the Company, all right, title and interest in and to all of the Shares that are being tendered hereby that are purchased pursuant to the Offer, and hereby irrevocably constitutes and appoints DST Systems, Inc. as attorney-in-fact of the Signatory with respect to such Shares, with full power of substitution (such power of attorney being deemed to be an irrevocable power coupled with an interest), to receive all benefits and otherwise exercise all rights of beneficial ownership of such Shares, all in accordance with the terms and subject to the conditions set forth in the Offer. The name(s) of the registered holder(s) on this Letter of Transmittal must correspond exactly with the name(s) on the subscription agreement accepted by the Company in connection with the purchase of the Shares, unless such Shares have been transferred by the registered holder(s), in which event the name(s) of the holder(s) on this Letter of Transmittal must correspond exactly with the name of the last transferee indicated on the stock ledger maintained in book-entry form by DST Systems, Inc., the Company’s transfer agent. The Signatory recognizes that, under certain circumstances as set forth in the Offer to Purchase, the Company may amend, extend or terminate the Offer or may not be required to purchase any of the Shares tendered hereby. In any such event, the Signatory understands that the Shares not purchased, if any, will continue to be held by the Signatory and will not be tendered. The Signatory understands that acceptance of Shares by the Company for payment will constitute a binding agreement between the Signatory and the Company upon the terms and subject to the conditions of the Offer. The Signatory understands that the payment of the Purchase Price for the Shares accepted for purchase by the Company will be made as promptly as practicable by the Company following the conclusion of the Offer and that in no event will the Signatory receive any interest on the Purchase Price. Payment of the Purchase Price for the Shares tendered by the Signatory will be made on behalf of the Company by check or wire transfer to the account identified by the Signatory below. LETTER OF TRANSMITTAL (continued) If the Signatory participates in the Company’s second amended and restateddistribution reinvestment plan, the Signatory will continue to participate in the second amended and restateddistribution reinvestment plan unless the Company is otherwise notified by the Signatory. Notwithstanding the foregoing, if the Signatory tenders all of their Shares in the Offer (whether or not the Company accepts all such Shares for payment pursuant to the Offer), the Signatory’s participation in the second amended and restateddistribution reinvestment plan will automatically cease with respect to distributions scheduled to be paid after the Expiration Date. All such distributions scheduled to be paid after the Expiration Date will be paid in cash by check mailed to the registered holder at the address on file with the Company. All authority herein conferred or agreed to be conferred shall survive the death or incapacity of the Signatory and all obligations of the Signatory hereunder shall be binding upon the heirs, personal representatives, successors and assigns of the Signatory. Except as stated in the Offer to Purchase, this tender is irrevocable. The Signatory hereby acknowledges that capitalized terms not defined in this Letter of Transmittal shall have the meanings ascribed to them in the Offer to Purchase. TENDER AUTHORIZATION FORM A.
